     Case 3:15-cv-02324-GPC-KSC Document 182 Filed 02/26/21 PageID.4114 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     In re BofI HOLDING, INC. SECURITIES             Case No.: 3:15-cv-02324-GPC-KSC
12     LITIGATION
                                                       ORDER REGARDING THRESHOLD
13                                                     DISCOVERY ISSUES AND
                                                       DENYING AS MOOT JOINT
14
                                                       MOTION FOR EXTENSION OF
15                                                     TIME TO RAISE DISCOVERY
                                                       DISPUTES
16
17                                                     [Doc. No. 181]
18
19          Before the Court is the parties’ Joint Motion for Extension of Time to Raise
20    Discovery Disputes (“Joint Motion” or “Jt. Mot.”). Doc. No. 181. In the Joint Motion, the
21    parties request the Court’s guidance on four “threshold” discovery issues. Jt. Mot. at 2.
22    The parties “agree that resolution of these threshold issues will allow them to promptly
23    clarify and resolve their remaining disputes” regarding defendants’ responses to plaintiffs’
24    First Set of Requests for Production (the “RFPs”). Id. at 3. Counsel for the parties
25    conferred with the Court’s staff regarding these issues on February 23, 2021, and, at the
26    Court’s request, subsequently lodged copies of the relevant discovery requests and
27    responses thereto. Having considered the discovery requests, the arguments of counsel,
28    and the relevant law, the Court issues the following Order.

                                                   1
                                                                              3:15-cv-02324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 182 Filed 02/26/21 PageID.4115 Page 2 of 6



1           1. The Relevant Time Period for Discovery (Threshold Issue 1)
2           The parties’ first dispute concerns the relevant time period for discovery. Jt. Mot. at
3     2. Plaintiffs’ Third Amended Complaint (“TAC”) – the operative pleading – purports to
4     state claims on behalf of a class of investors who purchased BofI securities during the
5     period September 4, 2013 to February 3, 2016. Doc. No. 136 at 5, 93. Plaintiffs’ RFPs
6     seek documents for the period July 1, 2012 through September 30, 2016, but the parties
7     report that through conferrals this has been narrowed to April 1, 2013 to June 30, 2016.
8     Defendants seek a further limitation, proposing to produce documents from the period July
9     1, 2013 to December 31, 2015. Defendants’ position is premised on their understanding
10    that the Ninth Circuit’s opinion reversing dismissal of the TAC effectively truncated the
11    class period at October 13, 2015, the date on which the whistleblower complaint in Erhart
12    v. BofI Holding, Inc. (“Erhart”), which plaintiffs allege as a corrective disclosure, was
13    filed. See In re BofI Holding, Inc. Sec. Litig., 977 F.3d 781 (9th Cir. 2020).
14          As an initial matter, the Court has carefully reviewed the Ninth Circuit’s opinion and
15    finds no pronouncement therein on the appropriate length of the class period. Plaintiffs’
16    motion for class certification has not yet been filed, let alone ruled upon. The impact of
17    the Ninth Circuit’s opinion, and whether it forecloses a class period that extends beyond
18    the filing of the Erhart action, are matters to be adjudicated by the District Court at a later
19    point in the litigation. The Court declines defendants’ invitation to preempt those rulings
20    in the context of a discovery dispute.
21          The Court further rejects defendants’ argument that plaintiffs are entitled to
22    discovery only for the quarters in which the alleged misleading statements and corrective
23    disclosures were made. Facts outside of this arbitrary period may be highly relevant to the
24    issues of scienter, knowledge, and falsity, among others. See, e.g., In re Toyota Motor
25    Corp. Sec. Litig., No. CV 10–922 DSF (AJWx), 2012 WL 3791716, at *4 (C.D. Cal. Mar.
26    12, 2012) (noting that “[i]t is beyond dispute that discovery is not limited to the class
27    period” and collecting cases). Plaintiffs have made a good-faith effort to narrow the
28    temporal scope of their RFPs, and a discovery period of approximately five months before,

                                                     2
                                                                                 3:15-cv-02324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 182 Filed 02/26/21 PageID.4116 Page 3 of 6



1     and five months after, a three-year class period is not unreasonable. If defendants’ assertion
2     that there is unlikely to be any material information pre- or post-dating the class period is
3     true, that will be reflected in the discovery produced. Accordingly, the Court finds that the
4     appropriate time period for discovery in this matter is April 1, 2013 to June 30, 2016.
5           2. Topics for Discovery (Threshold Issues 3 and 4)
6           Defendants also object to producing documents and information related to the topics
7     of underwriting standards and credit quality in toto, and regarding internal controls,
8     compliance infrastructure, and risk management deficiencies to the extent they do not relate
9     to acts “alleged in the Erhart complaint and reprinted in the TAC.” Jt. Mot. at 3.
10    Defendants assert that following the Ninth Circuit’s disposition, the Erhart complaint is
11    the sole corrective disclosure and that only those misstatements and fraudulent acts that it
12    revealed to the market are at issue in the case. Defendants further argue that the scope of
13    discovery must be limited to the allegations made in the TAC, to prevent plaintiffs from
14    conducting a wide-ranging examination of defendants’ business in the hopes of revealing
15    other wrongdoing unrelated to the alleged fraud.
16          The Court disagrees. “Discovery is not limited to the issues raised only in the
17    pleadings” but is “‘construed broadly’” to allow the parties to “define and clarify the
18    issues.” Hampton v. City of San Diego, 147 F.R.D. 227, 229 (S.D. Cal. 1993) (citing
19    Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)); see also Shaw v. Experian
20    Info. Sols., Inc., 306 F.R.D. 293, 296 (S.D. Cal. 2015) (“There is no requirement that the
21    information sought directly relate to a particular issue in the case.”). Plaintiffs have alleged
22    that defendants engaged in a wrongful course of risky lending practices and disregard of
23    the Company’s internal controls. See generally Doc. No. 136. As such, the Court finds
24    that plaintiffs are entitled to discovery regarding internal controls, compliance
25    infrastructure and risk management deficiencies irrespective of whether specific instances
26    of wrongdoing are alleged in both the Erhart complaint and the TAC. See Heartland
27    Payment Sys., Inc. v. Mercury Payment Sys. LLC, No. 14-cv-00437-CW (MEJ); 2015 WL
28    6459690, at *2 (N.D. Cal. Oct. 27, 2015) (declining to limit the scope of discovery based

                                                     3
                                                                                  3:15-cv-02324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 182 Filed 02/26/21 PageID.4117 Page 4 of 6



1     on premature loss causation arguments). Furthermore, given plaintiffs’ allegations, the
2     Court finds the topics of underwriting standards or credit quality are comfortably within
3     Rule 26’s broad scope. See Lofton v. Verizon Wireless (VAW), 308 F.R.D. 276, 280 (N.D.
4     Cal. 2015) (noting that relevance is “construed liberally” and that discovery should be
5     permitted “unless the information sought has no conceivable bearing on the case”) (citation
6     omitted).
7           As before, the Court declines to treat the parties’ discovery dispute as an opportunity
8     to pronounce upon the merits of plaintiffs’ claims. As the District Court explained at the
9     December 11, 2020 hearing, “the plaintiffs have survived the challenges to earlier operative
10    pleadings. We know this case is going to move forward … [even if] [w]e may not be sure
11    with respect to what the entire universe of allegations are.” Doc. No. 170 at 8. Further,
12    even assuming that the Ninth Circuit’s opinion controls the scope of discovery here, that
13    would not change the Court’s disposition. The Court observes that the Ninth Circuit held
14    the Erhart complaint was “a potential corrective disclosure” as to both the underwriting-
15    standards statements and the internal-controls statements. See In re BofI Sec. Litig., 977
16    F.3d at 798; see also id. at 786-87 (describing the “two categories of misstatements”); 793
17    (finding that “Erhart’s lawsuit disclosed facts that, if true, rendered false BofI’s prior
18    statements   about    underwriting     standards,    internal   controls,   and     compliance
19    infrastructure”). The Ninth Circuit also explained that corrective disclosures “need not
20    precisely mirror the earlier misrepresentation,” and encouraged a “flexible approach to
21    evaluating corrective disclosures.” Id. at 790, 795; see also id. at 791 n.3.
22          For these reasons, the Court finds the Erhart complaint does not define the
23    boundaries of discovery in this matter. Defendants shall produce information concerning
24    underwriting standards, credit quality, internal controls, compliance infrastructure, and risk
25    management deficiencies as requested in plaintiffs’ RFPs. Defendants’ concerns regarding
26    the overbreadth of these topics may be addressed through the use of carefully crafted search
27    terms and the selection of appropriate custodians.
28    ///

                                                    4
                                                                                  3:15-cv-02324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 182 Filed 02/26/21 PageID.4118 Page 5 of 6



1           3. Discovery from Erhart v. BofI Holding, Inc. (Threshold Issue 2)
2           Plaintiffs’ RFPs No. 1 and 2 seek the production of all documents produced by
3     parties and nonparties in the Erhart action, as well as copies of all deposition transcripts
4     and videotapes from that matter. Defendants object on the basis that not all of the
5     information produced in discovery in Erhart is relevant to this case, and also state that the
6     Erhart discovery was produced pursuant to a protective order which prohibits the sharing
7     of information outside of the litigation.
8           Defendants’ objections are well taken. The “scope of discovery,” while broad, “is
9     not unlimited.” Cabell v. Zorro Prods., 294 F.R.D. 604, 607 (W.D. Wash. 2013). The
10    Court finds plaintiffs have not met their burden of demonstrating the relevance of all
11    discovery exchanged in Erhart to this case. See Hancock v. Aetna Life Ins. Co., 321 F.R.D.
12    383, 390 (W.D. Wash. 2017) (noting that party seeking discovery “bears the burden” of
13    demonstrating relevance). To the extent documents produced in Erhart are relevant, they
14    would presumably be responsive to one of plaintiffs’ 45 other document requests. And,
15    since plaintiffs acknowledge that the Erhart discovery is not intended to supplant their
16    ability to request documents or depose witnesses in this matter, the Court is also not
17    persuaded that the wholesale production of discovery from Erhart would achieve any
18    efficiency or conserve the parties’ resources.
19          For these reasons, the Court finds defendants are not obligated to produce discovery
20    from the Erhart action. However, where documents produced by defendants in Erhart are
21    otherwise responsive to plaintiffs’ RFPs, the Court sees no reason those documents cannot
22    be produced expeditiously. Defendants shall produce such documents to plaintiffs within
23    30 days of the date of this Order.
24          4. Deadline to Raise Further Disputes
25          The parties describe the above disputes as “threshold” issues and indicate they
26    continue to meet and confer regarding specific RFPs and responses. Jt. Mot. at 3. The
27    Court therefore clarifies that the foregoing rulings are without prejudice to the parties’
28    ability to raise disputes regarding specific document requests that are not otherwise

                                                    5
                                                                               3:15-cv-02324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 182 Filed 02/26/21 PageID.4119 Page 6 of 6



1     addressed by this Order. The parties are hereby ordered to continue to meet and confer in
2     good faith. Any dispute regarding plaintiffs’ First Set of RFPs and defendants’ responses
3     thereto that is not resolved through further good faith conferral, including any disputes
4     regarding search terms, custodians or other parameters of defendants’ search for and
5     collection of relevant ESI, must be brought to the Court’s attention no later than March
6     26, 2021.   The parties are instructed to review and comply with the undersigned’s
7     Chambers’ Rules with respect to raising any such further disputes. The Joint Motion for
8     an Extension of Time [Doc. No. 181] is DENIED AS MOOT.
9           IT IS SO ORDERED.
10    Dated: February 26, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                            3:15-cv-02324-GPC-KSC
